              Case 18-50955-MFW         Doc 88    Filed 05/22/19     Page 1 of 8



UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re

OLDAPCO, INC., et al.,                                  Chapter 11

Debtors.                                                Case No. 17-12082 (MFW)

                                                        (Jointly Administered)

ALAN D. HALPERIN AND EUGENE I. DAVIS,
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST,                                      Adv. Proc. No. 18-50955 (MFW)

Plaintiff,                                              Related Docket Nos. 6, 59, 67, 68,
                                                        77, 81
v.

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, KEVIN GILLIGAN, ARGENT
TRUST COMPANY, STOUT RISIUS ROSS,
INC., STOUT RISIUS ROSS, LLC, JOHN/JANE
DOES 1-40,

Defendants.


             MOTION OF ALAN D. HALPERIN AND EUGENE I. DAVIS,
            AS CO-TRUSTEES OF THE APPVION LIQUIDATING TRUST,
            PURSUANT TO 11 U.S.C. §§ 105(a) AND 107(b), BANKRUPTCY
             RULE 9018, AND LOCAL RULE 9018-1 PERMITTING ALAN
            HALPERIN AND EUGENE DAVIS, AS CO-TRUSTEES OF THE
     APPVION LIQUIDATING TRUST, TO FILE A SECOND AMENDED COMPLAINT

        Plaintiffs Alan D. Halperin and Eugene I. Davis, as Co-Trustees (the “Co-Trustees”) of

the Appvion Liquidating Trust, by and through their undersigned counsel, hereby move (the

“Motion”) for leave to amend the First Amended Complaint filed in this action, in the form



                                              1
                 Case 18-50955-MFW               Doc 88       Filed 05/22/19        Page 2 of 8



attached hereto as Exhibit A (the “Proposed Second Amended Complaint” or “Proposed SAC”)

pursuant to Rule 7015(a)(2) of the Federal Rules of Bankruptcy Procedure.1 In support of the

Motion, the Co-Trustees state the following:

                                           RELIEF REQUESTED

         1.       By this motion, pursuant to Rule 15(a) of the Federal Rules of Civil Procedure,

made applicable by Rule 7015 of the Federal Rules of Bankruptcy Procedure, the Co-Trustees

request entry of an order, substantially in the form attached hereto as Exhibit C (the “Proposed

Order”), granting the Co-Trustees leave to file the Proposed SAC to amend certain paragraphs of

the First Amended Complaint [Adv. D.I. 59] (the “FAC”) to provide the dates and amounts of

each of the payments received by defendant Argent Trust Company (“Argent”) during the ninety

(90) days prior to the Petition Date.

         2.       If the Court grants this relief, the following paragraphs of the FAC will be

amended to read as follows (with new text in bold, double underline):2

         98.      Argent received payments totaling $35,996 in the ninety (90) days prior to
                  the Petition Date from Appvion, Inc. as follows: (i) $17,979 on August
                  10, 2017, and (ii) $18,017 on September 5, 2017. See D.I. 266, Question
                  3, at 17. Additionally, Argent received $200,000 annually from Appvion
                  from May 26, 2015.

         469.     Argent received payments totaling $35,996 in the ninety (90) days prior to
                  the Petition Date, from Appvion, Inc. as follows: (i) $17,979 on August
                  10, 2017, and (ii) $18,017 on September 5, 2017 (the “Argent Preference
                  Payments”). While the exact amount of payments to Argent is not
                  presently known to the Plaintiff, upon information and belief, Argent
                  received annual payments from Appvion, Inc. in the amount of $200,000
                  from mid-2015 through the Petition Date (with the Argent Preference
                  Payments, the “Argent Transfers”). Argent received the Argent Transfers
                  in return for services rendered as trustee of the ESOP.
1
    Contemporaneously herewith, Plaintiff has or will file a motion to file the Proposed Second Amended Complaint
    under seal. Since the revisions that would constitute the Proposed SAC do not relate to text subject to a sealing
    request, Plaintiff files a redacted version of the Proposed SAC as Exhibit B.
2
    While the FAC defines Appvion, Inc. as “Appvion,” see FAC ¶2, Argent’s Memorandum of Law in Support of
    its Motion to Dismiss incorrectly suggests that the FAC does not identify the payor debtor. See ECF 68, at 20.



                                                         2
              Case 18-50955-MFW          Doc 88      Filed 05/22/19    Page 3 of 8



       473.    In the ninety (90) days prior to the Petition Date, PDC and/or Appvion,
               Inc. transferred property or an interest in property totaling $35,996 in cash
               to Argent.

       3.      On May 10, 2019, the undersigned counsel spoke with counsel for Argent and

presented in writing the proposed amendments as well as the basis for the Co-Trustees’ request.

Plaintiff requested Argent’s consent by May 17, 2019. On May 17, 2019, Argent’s counsel

indicated that Argent was not able to respond to Plaintiff’s request for consent until at least May

24, 2019. In light of the presently submitted motions to dismiss the Plaintiff’s complaint,

including Court XII applicable to Argent, Plaintiff moves this Court for relief to amend the First

Amended Complaint.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334, as well as under Article XV of the confirmed plan of liquidation (the “Plan”) in the

above-captioned cases.

       5.      The Co-Trustees consent to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The relief requested herein is warranted pursuant to Bankruptcy Rule 7015(a)(2).

                                        BACKGROUND

       7.      On November 30, 2018, the Co-Trustees filed the Complaint [Adv. D.I. 6] (the

“Complaint”) commencing the above-captioned adversary proceeding.




                                                 3
                 Case 18-50955-MFW               Doc 88       Filed 05/22/19        Page 4 of 8



         8.       On January 29, 2019, Argent filed its Motion to Dismiss the Complaint [Adv. D.I.

41]. On that same date, the D&O Defendants3 and Stout filed motions to dismiss the Complaint.

[Adv. D.I. 36, 38].

         9.       On February 19, 2019, the Co-Trustees filed the FAC. The FAC added Count XII

against Argent alleging that the Argent Preference Payments are avoidable pursuant to 11 U.S.C.

§§ 547, 544(b) and 550, 6 Del. C. § 1301 et seq., Wisconsin Statutes, Ch. 242, et seq., and that

the Argent Preference Payments, to the extent avoided, be recovered by the Plaintiff pursuant to

11 U.S.C. § 550. See FAC, ¶¶ 468-478, prayer for relief, (l).

         10.      On March 19, 2019, Argent filed its Motion to Dismiss the FAC and the related

memorandum of law in support of that motion to dismiss (the “Argent MOL”). See Adv. D.I. 67,

68. In support of Argent’s request to dismiss Count XII, Argent stated that “…a preference

claim, like Count XII in the [FAC], ‘must identify each transfer by date, amount, name of

transferor, and name of transferee.’” Argent MOL, at 20 (internal citation omitted). Argent did

not, in the Argent MOL, state specifically that it believed that the FAC did not identify each

Argent Preference Payment by date, amount, name of transferor and name of transferee.

         11.      On April 19, 2019, the Co-Trustees filed their Memorandum of Law In

Opposition to Defendants’ Motions to Dismiss, including Argent’s Motion to Dismiss. See Adv.

D.I. 77. Because Argent did not specifically identify which information that it believed was not

properly plead with respect to Count XII, the Co-Trustees did not specifically respond to this

objection.

         12.      On May 7, 2019, Argent filed its reply brief in support of its motion to dismiss the

FAC. See Adv. D.I. 81. In that reply brief, Argent claimed that the Plaintiff (in the Co-Trustee’s


3
    Capitalized terms not otherwise defined herein shall have the meaning as set forth in the FAC.



                                                         4
               Case 18-50955-MFW           Doc 88     Filed 05/22/19      Page 5 of 8



opposition brief) did not contest Argent’s argument that Count XII was pled with inadequate

specificity, and therefore asserted that the Court should enter judgment on Count XII in Argent’s

favor. See Adv. D.I. 81 at 9.

                                THE AMENDED COMPLAINT

       13.     Since the FAC already identifies Argent as the transferee, the Co-Trustees seek to

make certain limited clarifying amendments to FAC in order to make clear that Appvion was the

transferor, and to identify the date and amount of each of the Argent Preference Payments. If

granted, this will be the first amendment to this Count of the FAC. Plainly, the Proposed SAC is

based on the same facts as the FAC.

                                       BASIS FOR RELIEF

       14.     It is well settled that leave to amend a pleading pursuant to Rule 15(a) should be

“freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a); Foman v. Davis, 371 U.S.

178, 182 (1962) (holding that “leave sought should, as the rules require, be ‘freely given’”); see

also Dole v. Arco Chem. Co., 921 F.2d 484, 486-87 (3d Cir. 1990). “This approach ensures that a

particular claim will be decided on the merits rather than on technicalities.” Dole, 921 F.2d at

487. Leave to amend a complaint should be granted “[i]n the absence of any apparent or declared

reason [not to] — such as undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of the amendment, etc.”

Foman, 371 U.S. at 182; see also Glob. Link Liquidating Trust v. Avantel, S.A. (In re Glob. Link

Telecom Corp.), 327 B.R. 711, 718 (Bankr. D. Del. 2005) (courts typically find an amendment

permissible unless “there is undue delay, bad faith, a dilatory motive, prejudice, or futility.”).




                                                  5
               Case 18-50955-MFW          Doc 88      Filed 05/22/19     Page 6 of 8



         15.    Courts have liberally granted amendments, and have only denied leave to amend

where the amendment is motivated by bad faith or where it would be unduly prejudicial to the

opposing party. See Adams v. Gould, Inc., 739 F.2d 858, 868-69 (3d Cir. 1984) (finding that in

the absence of bad faith and prejudice to defendants, the district court erred in failing to open up

a judgment and granting leave to plaintiff in order to amend its amended complaint). To prevent

amendment of a complaint, “the non-moving party . . . must show that it was unfairly

disadvantaged or deprived of the opportunity to present facts or evidence which it would have

offered had the amendments . . . been timely.” Bechtel v. Robinson, 886 F.2d 644, 652 (3d Cir.

1989).

         16.   “Third Circuit courts have extrapolated five instances in which a court may deny

leave to amend a complaint: (1) if delay in seeking amendment is undue; (2) if delay in seeking

amendment is prejudicial to the opposing party; (3) if delay in seeking amendment is motivated

by bad faith; (4) if the amendment is futile in that it fails to state a claim for which relief can be

granted; or (5) if the movant does not provide a drafted amended complaint.” Mortgage Lenders

Network USA, Inc. v. Wells Fargo Bank (In re Mortgage Lenders Network, USA, Inc.), 395 B.R.

871, 876 (Bankr. D. Del. 2008) (citing Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267,

272-73 (3d Cir. 2001)).

         A.    The Delay In Seeking Amendment Is Not Undue

         17.   There is no undue delay, bad faith, or dilatory motive on the Co-Trustees’ part,

and no parties in interest will be prejudiced by the filing of the Proposed SAC. The Proposed

SAC is nearly identical to the FAC, except for the clarification text concerning Count XII and

Argent. Only after re-reviewing the FAC after reading Argent’s reply brief in support of its

motion to dismiss, did the Co-Trustees determine that the filing of the Proposed SAC was

desirable, and, by this Motion, have timely sought leave to amend the FAC.


                                                  6
                Case 18-50955-MFW        Doc 88     Filed 05/22/19     Page 7 of 8



       B.       The Delay In Seeking Amendment Is Not Prejudicial To Argent

       18.      Additionally, Argent cannot demonstrate any prejudice whatsoever; to the extent

Argent was harmed by any deficiency in the pleading of Count XII of the FAC, such deficiencies

would be cured by the amendments set forth herein and the Proposed SAC.

       19.      In contrast, the Co-Trustees will be exposed to a risk of significant prejudice if

leave to amend is denied. Were the Court to deny leave to amend, and then dismiss Count XII

without prejudice, the Co-Trustees would then be required to initiate a separate adversary

proceeding against Argent solely to bring the preference claims presently brought under Count

XII. Such a process would be duplicative, time consuming, and a waste of both the Co-Trustees’

and this Court’s time and resources. Thus, denial of leave to amend would prejudice only the

moving party and the resources of this Court, while working no harm upon Argent, the non-

moving party.

       C.       The Delay In Seeking Amendment Is Not Motivated By Bad Faith

       20.      As stated above, only after re-reviewing the FAC after reading Argent’s reply

brief in support of Argent’s motion to dismiss, did the Co-Trustees determine that the filing of

the Proposed SAC was desirable, and, by this Motion, have timely sought leave to amend the

FAC.

       D.       The Amendment Is Not Futile In That It States A Claim For Which Relief
                Can Be Granted

       21.      The Co-Trustees believe that with the revisions to the FAC stated herein, they

have alleged a claim for which relief can be granted.




                                                7
              Case 18-50955-MFW          Doc 88      Filed 05/22/19    Page 8 of 8



       E.      Argent Was Provided with the Revisions to the FAC that Would Constitute
               the Proposed SAC

       22.     The Co-Trustees have provided a draft of the revisions to the FAC that would

constitute the Proposed SAC. Redacted and unredacted copies of the Proposed SAC are attached

hereto as Exhibits A and B.

                                         CONCLUSION

       WHEREFORE, for the reasons stated above, the Co-Trustees respectfully request the

entry of an order: (a) permitting the Co-Trustees to file the Proposed Second Amended

Complaint, and (b) granting the Co-Trustees such further relief as is just and proper.

Dated: May 22, 2019
                                                 GRANT & EISENHOFER P.A.
                                                 /s/ Vivek Upadhya
                                                 Christine Mackintosh (Delaware Bar No. 5085)
                                                 Vivek Upadhya (Delaware Bar No. 6241)
                                                 R. Alexander Gartman (pro hac vice to be filed)
                                                 123 Justison Street
                                                 Wilmington, Delaware 19801
                                                 Tel: 302-622-7000
                                                 Email: cmackintosh@gelaw.com
                                                         vupadhya@gelaw.com
                                                         agartman@gelaw.com

                                                 -and-

                                                 Gordon Z. Novod (pro hac vice pending)
                                                 485 Lexington Avenue, 29th Floor
                                                 New York, New York 10017
                                                 Tel: 646-722-8500
                                                 Fax: 646-722-8501
                                                 Email: gnovod@gelaw.com

                                                 Special Counsel for Alan D. Halperin and
                                                 Eugene I. Davis, as Co-Trustees of the Appvion
                                                 Liquidating Trust




                                                 8
